 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDOsage Manufacturing CompanyandMissouri-Kansas-Nebraska-OklahomaDistrictCouncil,Interna-tionalLadies'Garment Workers'Union, AFL-CIO. Case 17-CA-3363October 30, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN ANDJENKINSOn May 23, 1968, Trial Examiner Paul Bisgyerissued his Decision in the above-entitled case, findingthat Respondent had engaged in and was engaging incertain unfair labor practices within the meaning ofthe National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief. General Counsel filed a Motion toStrike Respondent's Brief and a Motion to Correct.Respondent filed a Reply to the Motion to Strike.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has dele-gated its powers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief,' andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner, as modified hereinORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that Respondent, OsageManufacturing Company, Osage City, Kansas, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recom-1.Add the following as paragraph 2(e), andreletter the following paragraphs accordingly:(e)Notify the above-named employees if presentlyserving in the Armed Forces of the United States oftheir right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversal Military Training and Service Act, as amend-ed, after discharge from the Armed Forces.2.Add the following as the last indented para-graph of the Appendix attached to the Trial ExaminerDecision.WE WILL notify the above-named employees ifpresently serving in the Armed Forces of theUnited States, of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.1Because of our Decision in this case,we find it unnecessary to passon General Counsel's Motion to Strike Respondent's Brief2Under our established policy not to overrule a Trial Examiner'scredibilityfindings unless a clear preponderance of all the relevantevidence convinces us that they were incorrect,we find no basis fordisturbing the credibility findings made by the Trial Examiner in thecaseStandard Dry Wall Products,Inc, 91 NLRB 544, enfd. 188 F.2d362 (C A 3)In the absence of opposition, General Counsel'smotion tocorrect an error in the Trial Examiner'sDecision is granted,and it isfound that Respondent in late June or July1967repudiated theagreement,withdrew recognition,andmade unilateral changes inworking conditionsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL BISGYER,Trlal Examiner This proceeding, with allthe parties represented, was heard on March 21 and 22, 1968,atKansas City, Missouri, on the complaint of the GeneralCounsel issued on November 30, 1967,1 which was subse-quently amended, and the amended answer of Osage Manufac-turing Company, herein called the Respondent In issue are thequestions (a) whether the Respondent violated Section 8(a)(5)of the National Labor Relations Act by repudiating itscollective-bargainingagreementwithMissouri-Kansas-Nebraska-OklahomaDistrictCouncil, InternationalLadies'Garment Workers' Union, AFL-CIO, herein called the Union,during the contract term, by unilaterally changing terms andconditions of employment, and by withdrawing recognition oftheUnion as the exclusive bargaining representative of itsemployees in an appropriate unit, (b) whether the Respondentdischarged employee Dixie Osborn and Mabel Dowell becauseof their union or concerted activities, in violation of Section8(a)(3) of the Act, and (c) whether by the foregoing and otherconduct it interfered with, restrained and coerced employeesin the exercise of their statutory rights in violation of Section8(a)(1) of the Act At the close of the hearing the partieswaived oral argument Although afforded the opportunity,only the General Counsel and the Union thereafter filed briefsin support of their respective positions.IThe complaint is based on a charge filed on October5, 1967, byMissouri-Kansas-Nebraska-OklahomaDistrictCouncil, InternationalLadies' Garment Workers' Union,AFL-CIO, a copyof which was dulyserved upon the Respondent the same day by registered mail Anamended charge was filed and similarly served on November 20, 1967173 NLRB No. 73 OSAGE MFG COUpon the entire record," and from my observation of thedemeanor of the witnesses, and with due consideration beinggiven to the arguments advanced by the parties, I make thefollowingFINDINGS AND CONCLUSIONSITHE BUSINESS Of, THE RESPONDENTThe Respondent, a Kansas corporation, is engaged in thebusiness of manufacturing ladies' ready-wear clothing at itsplant in Osage City, Kansas During the period from May 30,1966, to May 30, 1967, the Respondent sold and shippedapparel manufactured in its plant of the approximate value of$49,000 to customers located outside the State of KansasOn or about September 19, 1966, the Respondent became amember of Kansas City Garment Manufacturers Association,herein called the Association, an organization composed ofemployers in the Metropolitan Kansas City and adjoining areaswho are engaged in the manufacture of ladies' garments. TheAssociation has as its primary purpose the representation of itsmembers in collective bargaining with the Union. Although notamember of the Association when the latter executed itscurrent agreement with the Union, the Respondent, uponjoining the Association, expressly adopted this agreement andpromptly implemented it One of the Association members isFrances Gee Garment Company whose annual sales of goodsmanufactured in its plant in Kansas City, Missouri, which areshipped directly to customers located outside that State,exceed $2,500,000In view of the foregoing, I find that the Respondent isengaged in commerce within the meaning of Section 2(6) and(7) of the Act As the combined operations of all the membersof the Association are relevant to a determination whether theBoard should assert jurisdiction,3 I find that it wouldeffectuate the policies of the Act to do so in this caseIITHE LABOR ORGANIZATION INVOLVEDAs the Union admits employees into membership and existsfor the purpose of negotiating and administering contractswith employers concerning wages, hours and other workingconditions, I find that it is a labor organization within themeaning of Section 2(5) of the Act.2The General Counsel's unopposedmotion to correct the transcriptof testimony, notice of which was duly servedon all the parties, ishereby granted and the transcript is correctedin the respects thereinrequested.In addition,since it appearsfrom thetranscriptthat G C.Exh. 5 ForIdentification was notreceivedin evidence,the reporter'scontrarynotationon the exhibit is herebyamended, onthe TrialExaminer's own motion,to reflect the record.3 Belleville EmployingPunters,122 NLRB 3504 Also identifiedin the contract as a unionparty is Kansas CityJoint Board, ILGWU.5The contract defines thebargaining unit as consisting ofallnon-supervisory production,maintenance,packing and shippingworkers employed by said Employer-lexcluding lofficers or ex-IIITHE ALLEGEDUNFAIR LABORPRACTICESA The Evidence1Establishment of contractual relations, subsequentrepudiation of the contract and unilateral changes, thearbitration award459As indicated above, the Respondent in September 1966,became a party to the Association's collective-bargainingagreement with the Union,4 which was executed on June 1,1966, for a term expiring on May 31, 1969, with provision forautomatic renewal.' In conformity with this agreement, theRespondent instituted at its plant the terms and workingconditions therein prescribed, including the wage rates, a7-hour day with time and a half for overtime, health andwelfare fund contributions and the checkoff of union dues. OnJanuary 23, 1967, the Association, on behalf of some of itsmembers including the Respondent, entered into a Supple-mental Agreement with the Union raising the wage rates ofcertain employee classificationsThere is nothing to indicatethat the Respondent did not comply with the new wage rateschedules.Assertedly finding itself financially unable to continue tooperate under the terms of its agreement with the Union, theRespondent in the latter part of June or early part of July1966, repudiated the agreement, withdrew recognition of theUnion as its employees' bargaining representative,6 reducedthe existing wage rates, increased the normal workday from 7to 8 hours at straight time, discontinued health and welfarefund contributions, and terminated the union dues checkoffThis it admittedly did without notice or consulting with theUnion. The Respondent informed the employees of thesechanges, giving them the option of working under the newwage scales and conditions or quitting their jobs It appearsthat an undisclosed number remained in the Respondent'semployWhen the Union learned that the Respondent was no longerhonoring its contractual commitments but was operating underinferior working conditions it had unilaterally established, theUnion sent the Respondent a letter in which it complainedabout the contract violations, requested inspection of com-pany payroll records? and demanded that it pay wagedeficiences due the employees The Respondent, however,ecutivesof the Employers,designers,assistant designers,supervisorypersonnel,instructors,pattern makers,mechanics,lead order fillers,and office and plant clerical workers6 It also appears that the Respondent'smembership in the Associa-tion terminatedon August 1, 1967,by reason of nonpayment of dues7Article XXIof the parties' bargaining agreement provides2The Employershall, upon request,submit to representatives ofthe Union within ten (10) working days after said request is madethe payroll books and all other pertinent records for examination forthe purpose of ascertaining whether the Employer has complied withthe terms of this agreement 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDignored these demands with the result that the Unionsubmitted its complaint to arbitration, as provided in thebargaining agreement where a dispute was not satisfactorilysettled between the parties 8The arbitration proceeding was held on September 28,1967,9 in Kansas City, Missouri, which the Respondent'spresident, C R Allemang, Union representatives and employ-eesDixieOsborn, Mabel Dowell, Evelyn Ross and SandraThompson attendedOsborn,who was the Union's shopchairlady, and Dowell, Local 409's secretary-treasurer, werepresent at the Union's request Litigated in that proceedingwas the Respondent's asserted breach of contract in unilater-allyalteringwage rates and other working conditions. Aftertaking testimony, including Allemang's, the arbitrator found infavor of the Union Since the Respondent did not comply withthe arbitrator's award, the Union on November 29 sent theRespondent a letter in which it stated, among other things,thatNo answer has been received to our recent inquiry as toyour compliance with the decision of the arbitrator in thematters recently heard, resulting from your violations of thelabor contract, nor have you told us when auditors namedby the Union could have access to company records for thepurpose of computing the amounts owed If we do not hearfrom you on these matters by Monday, December 4, 1967,we intend to file an appropriate action against yourcompany in the United States District Court for the Districtof Kansas for redress and damages sustained as a conse-quence of your contract violations You may guide yourselfaccordinglyNo evidence, however, was presented at the instant Boardproceeding as to what court action, if any, the Union hadsubsequently taken to enforce the arbitrator's award2Osborn's and Dowell's separationDixie Osborn was a single needle machine operator in theRespondent's employ for about a year In the evening ofSeptember 27, while Osborn was in layoff status,' 0 theRespondent's president, C. R Allemang, made a telephone callto her home to advise her that about 2 weeks' work wascoming in and to ask her to report at the plant. Because DixieOsborn was away from home to attend the above-mentionedarbitration proceeding scheduled to be heard the next day,Allemang spoke to her husband, Walter Whether Allemanglearned of Dixie's contemplated presence at the arbitrationhearing from her husband or confirmed his prior suspicion, it isundisputed that at this time Allemang was fully aware ofDixie's intentions.A sharp exchange of words betweenAllemang and Walter Osborn then ensued with the latterremarking that Allemang was operating a sweat shop and wasin trouble with the Union This evoked uncomplimentarycomments from Allemang about that organization and thoseemployees who would attend the arbitration hearing and adisavowal that he "belong[ed] to the union" any longerThere is an irreconciliable conflict in testimony as towhether Allemang made any statements concerning the futurestatus of employees who attended the arbitration hearingWalter Osborn testified that Allemang declared that "any ofthe girls going to the arbitration-were fired from his place "Allemang, on the other hand, denied making that statement.However, he admitted that, although the expected work, someof which Dixie Osborn was capable of performing, did comein, he never asked her to return to the plant to do any of itIfindWalter Osborn's testimony that Allemang made thestatement in question very convincing and, indeed, consistentwith the events that followed Thus, Allemang did not requestDixie Osborn to report for work when he met her at thearbitration hearing, despite the fact that he admittedly hadcalled her home for that purpose the preceding evening Nor,for that matter, did he make any effort to communicate withher thereafter, except when he sent her a letter on November27, purportedly offering her reinstatement after unfair laborpractice charges in this case had been filed.'Moreover, thelikelihood that Allemang actually made the discharge declara-tion to Walter Osborn is further indicated by employee MableDowell's credited testimony, later discussed, concerning hertelephone conversation with Allemang in which he confirmedthe information that she, too, was fired Accordingly, I creditWalter Osborn's testimony and find that Allemang told himthat the employees who attended the arbitration hearing weredischargedFollowing the conclusion of the arbitration proceeding onSeptember 28, employees Dixie Osborn, Dowell, Thompsonand Ross, left for home While en route by automobile, theymet Dixie's husband, who was also driving on the highway.Both cars stopped and Dixie spoke to her husband whoinformed her that Allemang had called him on the telephonethe night before and told him that the girls who went to thearbitration hearing were fired Dixie thereupon returned to thecar in which she was riding and conveyed this information toher coworkersAs soon as Dowell arrived at home she telephoned Allemangto ascertain her status as an employee with the company 12Dowell testified that she opened up the conversation by sayingthat she heard that she no longer had a job and that she wasfired and Allemang replied, "That's right " Dowell furthertestified that Allemang then told her to come to the plant onFriday (September 29) to pick up a check that was due her forthe previous week she had worked,' 3 adding that he hadsomething to tell her which he could not do over thetelephoneHowever, Dowell testified, she stated that she couldnot be at the plant Friday but would be there a few days laterAccording to Allemang's version, the following occurred[Dowell] called me about 8 or 8 30 that evening. Thefirst thing she said was, "I understand I am fired " I said,"You are9 That's news to me. I am the last one to knowabout it " She says, "I am fired." I says, "Why don't you8Article XXVIII9Unless otherwiseindicated,all dates referto 1967.io For some time the Respondent has been experiencing difficultiesin securing sufficient contractwork to keepitsplant in full operation.As a result,there have beenatdifferent periods during the year anumber oflayoffs or short workweeks Osborn was lastlaid off aboutSeptember 14 No claim is made that thislayoff wasdiscriminatoryi tWhetherthis letter constituted an unconditionaloffer of rein-statementwillbe considered in the remedy section of the TrialExaminer'sDecision12 The other two employees,Thompson and Ross,who had alsoattended the arbitration hearing, are not involved in the instant case13 Dowell had worked 30 hours during the week ending Wednesday,September 27 OSAGE MFG. CO.461come in and talk to me, Mabel " She said, "I will be inSaturday." I said, "I will wait for you " She had a check topick upAllemang further testified that Dowell, however, did not showup on Saturday.Ifind it extremely difficult to believe that Dowell, who hadbeen in Allemang's employ, with certain interruptions, over aperiod of 9 years and who was regarded by the Respondent asone of its best employees, would insist on being consideredterminated, if Allemang had actually given her any reason tobelieve that she had not been discharged. This is all the moreimprobable since Dowell did not impress me as an individualwho would deliberately decline employment and contrive astorywhichwould subject her employer to charges ofdiscriminationFor these reasons, I credit Dowell's testimonyOn October 5, Dowell came to the plant for her checkAllemang stated that he would have work for her and askedwhether she was interested in coming in Dowell answered thatshe understood that she had been fired. Apparently referringtotheirSeptember 28 telephone conversation, Allemangasserted, in effect, that she had misinterpreted his remarks anddenied that he had fired her He then reverted to his offer,telling her that if she wanted, she could come to work thefollowingMonday (October 9) and that, if she did not, hewould conclude that she had quit Dowell replied that shewould return to work Monday.At about this point, Dowell asked employee Flossie Duffy,who was working at a nearby table, for her monthly uniondues.' 4 Duffy refused to pay them for the reason that as longas she did not do so she was not in the Union. ObservingDowell's effort to collect dues from Duffy, Allemang orderedDowell to "just forget about the union and-lust forget aboutcoming in Monday " In reply to Dowell's remark that hewould be sorry, Allemang stated that he was already sorry Onthis note, Dowell left the plant.' S3TheRespondent's other actsDixie Osborn testified that in early May she telephonedPresident Allemang at his home and advised him that she hadbeen nominated for the Union office of shop chairlady andinquiry whether, if she accepted that position, they could stillremain friends and discuss union matters on an amicable basisShe further testified that Allemang answered that, although hecould not tell her that she could not accept that position, thetwo "girls" who previously held that position, now traveled 50miles a day to workAllemang denied the statements imputed to him, assertingthat he wasn't even aware that Osborn was shop chairladyHowever, Allemang testified that he knew the two employeesOsborn referred to, that they had quit the Respondent'semploy, and that they now were obliged to travel 35 miles toreach their present jobsOsborn testified to another conversation she had withAllemang in the plant one morning in the last week in August,as followsAllemang told her that while he was in Kansas Cityhe had received some disturbing news that she was the onewho had called the Union the day the "union man" appearedat the plant When Osborn denied the accusation, Allemangretorted that he still had a few friends in Kansas City.Allemang testified that he never had the conversation inquestionHowever, in an affidavit which he had signed andgiven to a Board agent at a time when the charges in this casewere under investigation, Allemang admitted that he had aconversation with Osborn in which he told her, in substance,that he understood that she had contacted Curtis, a unionrepresentative 16When confronted with this statement oncross-examination, Allemang testified that he still could notrecall the incidentIfind that Osborn's recollection of both conversationsrelated above is more reliable than Allemang's and I accord-ingly credit her testimony.Mabel Dowell testified that about 8 o'clock in the morningof September 11, as she was getting out of her car to report towork, Allemang approached her After informing her thatthere was no work for her and that he had unsuccessfully triedto reach her before," he warned that, if any girls attended aunionmeeting they would be automatically dischargedAllemang remembered this occasion but categorically deniedthat he mentioned the Union or made any threats concerningattendance at union meetingsIt is noted that the conversation in question took place at atime when the Union was complaining about the Respondent'scontractviolationsand unilateral changes in terms andconditions of employment. Viewing Dowell's testimony inlightof Allemang's total rejection of the Union as theemployees' bargaining representative and the fact that Dowellhas in other respects impressed me as a reliable witness, I credither testimony that Allemang made the threat concerningattendance at union meetings.B ConcludingFindings1With respect to the refusal to bargainItisundisputed that during the term of the parties'collective-bargainingagreement, the Respondent withdrewrecognitionfrom the Union as the employees' exclusiverepresentative, repudiated that agreement and, in completedisregard of its contractual commitments, unilaterally reduced14 As secretary-treasurer of the Union'sLocal409, which appar-ently assisted in servicing the parties'collective-bargaining agreement,Dowell's duties included the collection of union duesAs previouslyshown, Allemang had discontinuedthe dues checkoffprovided for inthe contract.15 The foregoing findings are based on Dowell's credible testimonywhich, in all but one material respect,was corroboratedby Duffy, awitness produced by the Respondent Concerning this item of variance,Duffytestified that when she andDowell weretalking about the Union,Allemang addressed both of them and simply said, "That's enough" andDowellleft the shop She specifically denied that Allemang told Dowellnot to return to work Monday However, Allemang himself admittedthat he hadfired her on this occasion. In view of the foregoing, I acceptDowell's account of this episode16 The relevant portion of the affidavit reads, as followsAroundthe latter part of August or first part of September 1967,Ihad a conversationwith Dixie Osborn at the Company facilitysometimeduring the afternoonItoldOsborn "I understand youcontacted Curtis," or words to that effect-I do not remember theexact phrasing and I do not rememberwhether Iphrased it in termsof "I heardsome disturbingnews"regarding Dixie contacting CurtisDixie replied, "No, I didn't" I don't remember what else was said, itwas a shortconversation17 No discrimination is chargedin this layoff 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe wage rates, increased the workday from 7 to 8 hours atstraight time, discontinued health and welfare fund contribu-tions and terminated the dues checkoff, without the Union'sconsent, much less without even consulting that organizationSuch conduct, under settled law,' 8 was a flagrant violation ofthe statutory bargaining obligation the Respondent owed bothto the Union and the Company's employees, which economicnecessity cannot excuse 19 As one court recently noted'20"The Act not only protects the employees from the directeconomic effect of the employer's unilateral action, but alsoforbids the bypassing of the collective-bargaining agent, forthiswould undermine the union's authority by disregarding itsstatus as the representative of the employees " Indeed, Section8(d) of the Act,21 which defines the bargaining obligation ofboth employer and union, explicitly prohibits during the lifeof an existing agreement its termination or the modification ofany of its terms, by either party without the consent of theother, except under specified conditions not here applicableCertainly, the Board is not powerless to determine whether anunfair labor practice was committed and to afford appropriateremedial relief simply because the conduct in question happensalso to be a breach of contract 22 This is particularly so where,as here, the Respondent's actions have a continuing impact ontheirworking conditions and their basic statutory right torepresentation with respect to these matters of vital concern totheir economic interestsAccordingly, I find that the Respondent's withdrawal ofUnion recognition, its repudiation of their contract, and itsunilateral changes of terms and conditions of employment, allin derogation of its bargaining obligation under Section 8(d),violated Section 8(a)(5) and (1) of the Act In so finding, Ihave considered the fact that pursuant to the parties' contract,the Union had previously submitted to binding arbitration theRespondent's unilateral changes in breach of their agreement,and that the arbitrator, after the matter was fully litigated bythe parties, ruled in the Union's favor Under the particularfactsof this case, I do not believe that the Board shouldwithhold its authority to adjudicate the unfair labor practiceissues It is quite clear that the question before the arbitratordid not reach the Respondent's repudiation of the bargainingcontract in its entirety and the Union's representative statusSince the unilateral action is so inseparably interwined withthe questions not litigated in the arbitration proceeding and,indeed, is but one aspect of the Respondent's unequivocalrejection of the collectivebargainingprinciple embodied in thestatutory scheme, the determination that the Respondentviolated the Act does not conflict with the Board's recognition18 C & S Industries,Inc , 158 NLRB 454, 457-459,KinardTruckingCompany, Inc,152 NLRB 449, 450-451,C&CPlywoodCorporation,148 NLRB 414, 415,set aside 351 F 2d 224(C.A. 9), reversed 385 U.S.421,Ref-Chem Company,169 NLRB No45, cf.United AircraftCorporation(Pratt & WhitneyDivision), 168 NLRB No 66, TXD19C & S Industries, supra,46020 Leeds & Northrup Company vNL.R B,391 F 2d 874(C.A. 3),enfg 162 NLRB 98721 Insofar as pertinent,Section 8(d) providesThat where there is in effect a collective-bargaining contract coveringemployees in an industry affecting commerce,the duty to bargaincollectively shall also mean that no party to such contract shallterminate or modify such contract unless the party desiring suchtermination or modification[complies with four specified require-ments]and the duties so imposed shall not be construed asrequiring either party todiscussor agree to any modification of theof arbitration as "an instrument of national labor policy forcomposing contractual differences s2 3 Manifestly, the arbitra-tion award herein was not such as to "put the statutoryinfringement finally at rest in a manner sufficient to effectuatethe policies of the Act "24I, therefore, conclude that the Respondent violated Section8(a)(5) and (1) of the Act in the respects indicated above2With respect to discriminationIhave found above that the Respondent on September 27,1967, discharged employees Dixie Osborn, the Union's shopchairlady, and Mabel Dowell, the Local secretary-treasurer,because they had attended the arbitration proceeding, whichtheUnion had initiated on behalf of the employees tovindicate their complaints that the Respondent had unilater-ally imposed lower wage rates and other inferior workingconditions than those prescribed in the collective-bargainingagreementNo claim is made that they were not privileged toattend, as the Union had requested them to do. Sincearbitrationwas the agreed-upon method for preserving andenforcing contractual rights, Osborn's and Dowell's participa-tion in that procedurewas but an extensionof the concertedand union activity which had previously resulted in theconsummation of the parties' collective-bargainingagreementActivityof this type is clearly the exercise of a rightguaranteed by Section 7 of the Act 25 Therefore, by discharg-ing these two employeesin reprisalfor such activity, theRespondent discriminated against them to discourage member-ship in the Union within the meaning of Section 8(a)(3) of theAct and interfered with, restrained and coerced employees inthe exercise of their guaranteedrights inviolation of Section8(a)(1) of the Act.With respect to Dowell, I find, in addition, that theRespondent on October 5, 1967, also discriminatorily dis-charged her in violation of the same statutory provisions Thus,shortly afterDowell on that day accepted the offer ofRespondent's president, Allemang, to report for work thefollowingMonday, Allemang abruptly withdrew the offerbecauseDowell proceededto solicit union duesfrom employeeDuffy. Absentevidencethat Dowell's conduct violated a validno-solicitation rule, her collection of union dueswas mani-festly a form of protected union activity and a discharge forthat reason was discriminatoryand an unlawful infringementof employee rights Accordingly, I find that Dowell's dischargeon October5was also violativeof Section 8(a)(3) and (1) ofthe Act.terms and conditions containedina contractfor a fixed period, ifsuch modificationisto becomeeffective before suchterms andconditions can be reopened under the provisionsof the con-tract. (Emphasis added )See also C &SIndustries,supra,45722 Id.at458,Kinard Trucking,supra,45023 InternationalHarvester Company,138 NLRB 923,926, enfd subnomRamseyvN L R B,327 F 2d 784 (C A 7), cert denied 377 U.S.1003.24 C & S Industries,supra,460,CloverleafDivisionof Adams DairyCo, 147 NLRB1410, 141625Cf Bunney BrosConstructionCompany,139 NLRB 1516 Inrelevant part, Section 7 provides that"[e]mployees shall have thetightto bargaincollectivelythrough representatives of their ownchoosing,and to engage in other concerted activitiesfor the purpose ofcollective bargaining or other mutual aid or protection . " OSAGE MFG CO.4633.With respect to other interference with andrestraint and coercion of employeesAs found above, in May 1967, Allemang, in an obviouseffort to dissuade employee Osborn from accepting theposition of shop chairlady, alluded to the fact that two of herpredecessors who had occupied that office were no longer intheRespondent's employ and were obliged to commute 50miles a day to their present jobs. In the following August,Allemang accused Osborn of being responsible for a Unionrespresentative's appearance at the plant apparently to investi-gate employee complaints and asserted that he still had anundisclosed source for securing information of this nature.Lastly, on September 11, 1967, Allemang warned employeeDowell that employees would be terminated for attendingunionmeetings. It requires no extended discussion thatAllemang's conduct was an unwarranted encroachment uponemployees' self-organizational rights and constituted interfer-ence with, restraint and coercion of employees proscribed bySection 8(aXl) of the Act.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forthin section III,above, occurring in connection with the operations of theRespondent as described in section I, above, have a close,intimate and substantial relation to trade, traffic and com-merce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and its freeflowV THE REMEDYPursuant to Section 10(c) of the Act, as amended, Irecommend that the Respondent be ordered to cease anddesist fromengagingin the unfair labor practices found andtake certain affirmative action designed to effectuate thepolicies of the ActSince the Respondent, in derogation of its statutoryobligation, withdrew recognition of the Union as the employ-ees' exclusive bargaining representative in an appropriate unitand repudiated its collective-bargaining agreement with thatorganization in its entirety, I recommend that the Respondentbe ordered to recognize the Union's representative status,reinstate their agreement, and give immediate and full effect toits terms including, but not limited to the provisions relating towages, benefits, hours of employment, overtime and incentiverates, and the checkoff of union dues In addition, it isrecommended that the Respondent be directed specifically torescind the wage reductions and other unilaterally institutedchanges in terms and conditions of employment and to refrainfrom altering wages, hours and other working conditionsduring the term of the collective-bargaining contract coveringthe employees involved, without first reaching agreement withthe Union concerning such contemplated changes 26To prevent an employer from reaping the benefits of hisunlawful unilateral action and in order to restore thestatusquo ante,ithas been the Board's customary policy to directthe employer to reimburse employees for the loss of moneyssuffered in consequence of such action 2 7 However, the Boardhas observed that reimbursement is not "an automatic orinflexible remedys28 to be applied in all circumstances Inview of the fact that the Union had previously invokedarbitration to enforce the employees' contractual rights vio-lated by the Respondent and had secured a favorable awardwhich, by letter dated November 29, 1967, it advised theRespondent it intended to enforce in the Federal court,29 Ifind sufficient reason to withhold this reimbursement remedyin this case 30Ihave found that the Respondent unlawfully dischargedemployees Osborn and Dowell because of their union andconcerted activities. To redress these unfair labor practices, Irecommend that the Respondent be ordered to offer theseemployees immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to theirseniority or other rights and privileges, unless a prior validunconditional offer of reinstatement has already been made tothese employees 31 Because it appears that the Respondenthasbeen experiencing work shortages requiring either acomplete shutdown or curtailed operations, utilizing less thana full complement of employees or a short workweek, theRespondent shall offer Osborn and Dowell employment toavailable jobs on the same nondiscriminatory basis prevailingprior to their discharge. The Respondent shall make theseemployeeswhole for any loss of earning they may havesuffered by reason of the discrimination against them bypayment to each of them of a sum of money equal to thatwhich she normally would have earned from September 27,1967, the date of her discharge, to the date of the offer ofreinstatement, less her net earnings during the said period. Ofcourse, no backpay will be due for any period during whichwork would not have been available to her on a nondiscrimi-natory basis Backpay shall be computed with interest on aquarterly basis in the manner prescribed by the Board in F. W.WoolworthCompany,90 NLRB 289, 291-294, and IsisPlumbing & Heating Co,138 NLRB 716.To facilitate the computation, as well as to clarify thenamed employees' rights to reinstatement and employment,theRespondent shall make available to the Board, uponrequest, payroll and other records necessary and appropriatefor such purposes. The posting of a notice is also recom-mendedIn view of the nature of the discrimination for union andconcerted activitywhich "goes to the very heart of theAct,s3 2 and the other unfair labor practices here found, there26C & S Industries,Inc.,158 NLRB 454, 460-461.27 C & S Industries, supra,461, 466,Kinard Trucking Company,Inc,152 NLRB 449,452, Leeds & Northrup Company,162 NLRB987, enfd 391F 2d 874 (C A 3).28Leeds & Northrup Company,supra.29 United States District Courts have jurisdiction to enforcearbitration awards See Section 301 of the Labor Management RelationsActs, 1947,United Steelworkers of America v Enterprise Wheel andCar Corp,363 U S 593.30 In his brief,the General Counsel,alluding to the arbitrationaward, agrees that "a make-whole order is not essential in the setting ofthe peculiar facts of the instant case "31 There is some evidence in the record that the Respondent hadalready madean offer ofreinstatement to these employees However,whether this was an unconditionalofferwhichwould obviate anyfurther offer or serve as a cutoff date for the Respondent's backpayliabilitywas not fully litigated Determination of this question will beleft to the compliance stage of this proceeding.32NL R B. vEntwistleMfg. Co.,120 F.2d 532, 536 (C.A. 4) 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDexists the danger of the commission by the Respondent ofother unfair labor practices proscribed by the Act. Accord-ingly, I recommend that the Respondent cease and desist fromin any other manner infringing upon the rights guaranteedemployees in Section 7 of the Act 3 3Upon the basis of the foregoing findings of facts and uponthe entire record in the case, I make the followingCONCLUSIONS OF LAW1The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act2.The Union is a labor organization within the meaning ofSection 2(5) of the Act.3.All nonsupervisory production, maintenance, packingand shipping workers of the employer-members of Kansas CityGarment Manufacturers Association who are parties to theAssociation's 1966 agreement with the Union, excludingofficers or executives of the employees, designers, assistantdesigners, supervisory personnel, instructors, pattern makers,mechanics, lead order fillers, and office and plant clericalworkers, constitute a unit appropriate for purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act.4At all times material herein, the Union has been theexclusive bargaining representative of the employees in theaforesaid appropriate unit within the meaning of Section 9(a)of the Act.5By untimely withdrawing recognition from the Union asthe exclusive representative of the employees in the aforesaidappropriate unit; by repudiating its current collective-bargain-ing agreement with the Union in its entirety and refusing tohonor the terms and conditions of employment thereinprovided during the life of said agreement, and by makingunilateral changes in wages, rates of pay, health and welfarebenefits, hours and other terms and conditions of employmentof its employees in the above-described appropriate unit duringthe term of the above contract, without the Union's consent,the Respondent has engaged, and is engaging, in unfair laborpractices within the meaning of Section 8(a)(5) of the Act.6. By discriminating in regard to the hire and tenure ofemployment of Dixie Osborn and Mabel Dowell to discouragemembership in, and activities on behalf of, the Union, theRespondent has engaged, and is engaging, in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.7By discharging Osborn and Dowell for engaging inconcerted and union activity for mutual aid and protection, byengaging in the previously described conduct; by impliedlythreatening Osborn with discharge if she accepted the positionof shop chairlady and accusing her of being responsible for theappearance of a union representative at the plant to investigateemployee grievances, and by warning Dowell that employeesrisked termination if they attended union meetings; theRespondent interfered with, restrained and coerced employeesin the exercise of their statutory rights within the meaning ofSection 8(a)(1) of the Act.8The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.33N L R.B. v. ExpressPublishingCompany,312 U.S 426, 433RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law,and upon the entire record in the case, and pursuant to Section10(c) of the National Labor Relations Act, as amended, it isordered that the Respondent, Osage Manufacturing Company,Osage City, Kansas, its officers, agents, successors, and assigns,shall1.Cease and desist from.(a)Refusing to recognize and bargain with Missouri-Kansas-Nebraska-OklahomaDistrictCouncil, InternationalLadies' Garment Workers' Union, AFL-CIO, as the exclusiverepresentative of the employees in the unit described below,concerning rates of pay, wages, hours of employment, andother conditions of employment.All nonsupervisory production, maintenance, packing andshipping workers of the employer-members of Kansas CityGarment Manufacturers Association who are parties to theAssociation's1966agreementwithMissouri-Kansas-Nebraska Oklahoma District Council, International Ladies'Garment Workers' Union, AFL-CIO, excluding officers orexecutives of the employers, designers, assistant designers,supervisory personnel, instructors, patternmakers, mech-anics, lead order fillers, and office and plant clericalworkers.(b)Repudiating the current collective-bargaining agreementbetween the above-named Union and Kansas City GarmentManufacturers Association, to which it is a party, and refusingto give effect to the terms and conditions of employmenttherein provided, during the life of that agreement.(c)Making unilateral changes in wages, rates of pay, healthand welfare benefits, hours, and other terms and conditions ofemployment of its employees in the above-described appropri-ate unit during the term of the current contract, without theabove-named Union's consent.(d)Discouragingmembership in the above-named Union,or any other labor organization, by discharging employees ordiscriminating against them in any other manner in regard totheir hire or tenure of employment or any term or conditionof employment(e)Discharging employees for engaging in concerted orunion activities for mutual aid and protection guaranteed tothem in Section 7 of the Act(f)Threatening employees with discharge if they acceptedthe shop chairlady or any other union office or position or ifthey attended union meetings, or warning them not to enlistthe assistance of any union official or representative to handleor investigate employee grievances.(g) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist theabove-named Union or any other labor organization, to bargaincollectively through representatives of their own choosing, toengage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any and all such activities2Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a)Upon request of the above-named Union, reinstate itscurrent collective-bargaining agreement with that organizationand give full force and effect to all the terms and conditions ofemployment therein provided during the life of the saidagreement. OSAGE MFG. CO.(b)Upon the said Union's request, rescind the unilateralchanges in wages, rates of pay, health and welfare benefits,hours and other terms and conditions of employment of itsemployees in the above-described appropriate unit, which ithas heretofore made during the term of its collective-bargain-ing agreement without the Union's consent(c)Offer Dixie Osborn and Mable Dowell immediate andfull reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rightsand privileges, and offer them employment to available jobs onthe same nondiscriminatory basis prevailing prior to theirdischarge, as provided in the section of this Decision entitled"The Remedy."(d)Make Osborn and Dowell whole for any loss of earningsthey may have suffered by reason of the discrimination againstthem, in the manner set forth in the section of this Decisionentitled "The Remedy."(e) Preserve and, upon request, make available to the Boardor its agents, for examination and copying, all payroll records,social security payment records, timecards, personnel recordsand reports, and all other records necessary or useful inanalyzing the amount of backpay due and the right toreinstatement and employment under the terms of thisRecommended Order.(f)Post at its plant in Osage City, Kansas, copies of theattached notice marked "Appendix .7,34 Copies of said notice,on forms provided by the Regional Director for Region 17,shall, after having been duly signed by an authorized represent-ativeof the Respondent, be posted by the Respondentimmediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial(g)Notify the Regional Director for Region 17, in writing,within 20 days from the date of the Trial Examiner's Decision,astowhat steps the Respondent has taken to complyherewith 3534 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order"shall be substitued for thewords "the Recommended Order of a Trial Examiner"in the notice Inthe further event that the Board'sOrder is enforced by a decree of aUnited States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order"shall be substituted for thewords"a Decision and Order."35 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read*"Notify the RegionalDirector for Region 17, in writing,within 10 days from the date of thisOrder, as to what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner ofthe National Labor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, as amended,we hereby notify our employees thatWE WILL NOT refuse to recognize Missouri-Kansas-Nebraska-Oklahoma District Council, International Ladies'GarmentWorkers'Union,AFL-CIO,as the exclusive465bargaining representative of the employees in the unitdescribed below, concerning rates of pay, wages, hours ofemployment, and other conditions of employment. Thebargaining unit isAllnonsupervisory production,maintenance,packingand shipping workers of the employer-members ofKansas City Garment Manufacturers Association who areparties to the Association's 1966 agreement with Mis-souri-Kansas-Nebraska-Oklahoma District Council, Inter-national Ladies' Garment Workers' Union, AFL-CIO,excludingofficersor executives of the employers,designers, assistantdesigners,supervisory personnel, in-structors, pattern makers, mechanics, lead order fillers,and office and plant clerical workersWE WILL NOT repudiate the current collective-bar-gaining agreementbetween the above-named Union andKansas City Garment Manufacturers Association, to whichwe are a party, or refuse to give effect to the terms andconditions of employment therein provided, during the lifeof that agreementWE WILL NOT make unilateral changes in wages, ratesof pay health and welfare benefits, hours, or other termsand conditions of employment of our employees in theabove-describedunitduring the term of the currentcontract, without the Union's consentWE WILL NOT discourage membership in the above-named Union or any other labor organization, by dis-charging any of our employees, or otherwisediscriminatingagainst them in regard to their hire or tenure of employ-ment or any term or condition of employmentWE WILL NOT discharge any of our employees forengagingin concerted or union activities to improve theirterms and conditions of employment and for any othermutual aid and protection.WE WILL NOT threaten our employees with discharge ifthey accepted the shop chairlady or any other union officeor position or if they attended union meetings, or warnthem not to enlist the assistance of any union official orrepresentative to handle or investigate employee grievances.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of their rightto self-organization, to form labor organizations, to join orassist the above-named Union or any other labor organiza-tion, to bargain collectively through representatives of theirown choosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activitiesWE WILL upon request of the Union, reinstate ourcurrent collective-bargainingagreementwith that organiza-tion and give full force and effect to all the terms andconditions of employment therein provided during the lifeof that agreement.WE WILL, upon the Union's request, rescind the uni-lateral changesinwages , ratesof pay, health and welfarebenefits, hours, and other terms and conditions of employ-ment of our employees in the above-described bargainingunit, which we have heretofore made during the term of ourcollective-bargaining agreementwithout the Union's con-sentWE WILL offer Dixie Osborn and Mabel Dowell im-mediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to theirseniority or other rights and privileges, and offer them 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment to available jobs on the same nondiscrimina-DatedBytory basis prevailing prior to their discharges, as provided inthe Trial Examiner's Decision.WE WILL reimburse Dixie Osborn and Mabel Dowell forany loss of earnings they suffered by reason of ourdiscrimination against them.All our employees are free to become,remain, orrefrainfrom becomingor remaining,members ofMissouri-Kansas-Nebraska-OklahomaDistrictCouncil,InternationalLadies'Garment Workers' Union, AFL-CIO, or any other labororganizationOSAGE MANUFACTURINGCOMPANY(Employer)(Representative)(Title)This Notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other materialIf employees have any question concerning this Notice orcompliance with its provisions they may communicate directlywith the Board's Regional Office, 610 Federal Building, 601East 12th Street, Kansas City, Missouri 64106, Telephone374-5282